Case 20-13557-elf       Doc 151    Filed 02/17/21 Entered 02/17/21 16:21:12            Desc Main
                                   Document     Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                           :
                                                  : Chapter 11
 Stephen Todd Walker                              :
                                                  : Case No. 20-13557 (ELF)
 Debtor.                                          :

      CREDITORS JOHN AND MARILYN SCHADE’S MEMORANDUM OF LAW IN
     SUPPORT OF THEIR OBJECTION TO DEBTOR’S FIRST AMENDED PLAN OF
               REORGNIZATION OF SMALL BUSINESS [DOC 146]


          Creditors John E. Schade and Marilyn Schade (collectively, “Schade”) by and through

their undersigned counsel, respectfully submit this Memorandum of Law in Support of their

Objection to Debtor’s First Amended Plan of Reorganization of Small Business [Doc 146].

I.        RELEVANT BACKGROUND

          On September 1, 2020, Debtor Stephen Todd Walker (“Debtor”) filed a voluntary

bankruptcy petition (the “Petition”) [Doc 1] under Chapter 11 in this Court. Schade thereafter

filed a timely Proof of Claim [Claim No. 9] as secured Creditors of Debtor pursuant to an equitable

lien (the “Equitable Lien”) securing funds loaned to then Debtor in the amount of $315,825.10

(the “Loaned Funds”). See Proof of Claim [Claim No. 9], a true and correct copy of which is

attached hereto, incorporated herein and marked as Exhibit “1”. The Equitable Lien encumbers

real property owned solely by Debtor located at 1150 Youngsford Road, Gladwyne, Pennsylvania

(the “Gladwyne Property”) which is not Debtor’s primary residence.

          Debtor filed his Plan of Reorganization for Small Business Under Chapter 11 [Doc 72]

(“Debtor’s Plan”), which has since been amended. The current plan under consideration by the

Court proposes a three-year term, in which the unsecured creditors are paid nothing in the first
Case 20-13557-elf         Doc 151       Filed 02/17/21 Entered 02/17/21 16:21:12                    Desc Main
                                        Document     Page 2 of 8



year, $87,178,44 in the second year, and $71,935.44 in the final year. These amounts are

disproportionately low as compared to the $32,000 Debtor will retain every month of the three-

year term to pay for his own household expenses and related reserve. Allowing Debtor to maintain

his residence located at 611 Rose Lane, Bryn Mawr, PA (“Debtor’s Residence”) - a 6 bedroom, 6

bathroom, 4773 square foot mansion worth well over $1,000,000 and in which Debtor resides

alone – seemingly contradicts every element of the good faith standard. At a cost of $32,000 per

month, this creates a negative cash flow in his plan and allows the Debtor to keep $1,152,000 in

his possession and away from his creditors.

        When Debtor served Ballots (including to Schade), Debtor mischaracterized Schade as an

unsecured creditor. This was done despite the fact that the Schade’s filed a proof of claim for a

secured claim to which Debtor has not objected. Schade returned their ballot, casting a vote to

reject the plan, and denoting that they were incorrectly designated as unsecured creditors. To that

end, Debtor’s Report of Plan Voting acknowledged the discrepancy. However, Debtor improperly

suggested (as it did for other impaired creditors) that Schade would be unimpaired because they

would be paid the full amount of their secured claim. Such a statement by Debtor is disingenuous

given that Debtor has sought in this bankruptcy to void the Schade’s Equitable Lien for the

purposes of selling the Property and acknowledges that the listing price of the Gladwyne Property

is not enough to satisfy all of the creditors with a lien against the Gladwyne Property in full.1

        Schade filed timely objections to the Plan, in part objecting to the Plan’s misclassification

of Schade’s claim as unsecured, despite the claim being secured by the Equitable Lien on the

Gladwyne Property. Schade further objected, inter alia, that in misclassifying their claim as



1
  As is discussed in Schade’s response to Debtor’s motion to dismiss their adversary complaint, Debtor is prone to
engaging in semantics designed to play both sides of an issue to his own benefit.
Case 20-13557-elf       Doc 151     Filed 02/17/21 Entered 02/17/21 16:21:12              Desc Main
                                    Document     Page 3 of 8



unsecured, the Plan purported to avoid Schade’s secured claim in order to prioritize payment to

Creditor Morgan Stanley Smith Barney LLC’s secured claim [Claim No. 13] over Schade’s

secured claim despite that Morgan Stanley’s secured interest in the Gladwyne Property is not

unequivocally ahead of the secured interest of Schade.

       In response to Schade’s objections, Debtor filed a First Amended Plan, which

acknowledged that Schade would only be classified as unsecured creditor as to any deficiency

claim after the sale of the Gladwyne Property. As a result, the Schade’s agreed to withdraw the

objection pertaining to the misclassification, given that the issue had been rectified in the First

Amended Plan.

       Schade withdrew other objections in the interest of allowing the Plan to be confirmed for

the benefit of all creditors, but did not withdraw and, rather, pursued their objection to the Plan as

being limited to just three years because the Plan, taken as whole with the term being so limited,

did not meet the requisite good faith required of a Plan. This objection is amplified by the fact that

the Debtor has not been required to provide any evidence to ratify the representations he has made

to the Court about his admittedly unpredictable income projections.

       Debtor could hardly argue that the Plan, which permits him to maintain his Bryn Mawr

mansion with estimated expenses of approximately $384,000 per year, for his sole benefit and

enjoyment and to the detriment of his unsecured creditors who would only be entitled to payment

of less than $200,000 divided amongst their claims that together exceed $2.9 million over three

years, is filed in good faith. Stated differently, Debtor retains $1,152,000 of income over the 3

year plan to maintain a standard of living he obtained on the backs of his creditors while only
Case 20-13557-elf           Doc 151      Filed 02/17/21 Entered 02/17/21 16:21:12                      Desc Main
                                         Document     Page 4 of 8



putting $159,113.88 into that plan to pay unsecured creditors.2 Seeing that he needed to be on the

other side of the proverbial fence to divert attention away from this large inequity, Debtor has

instead toggled back to his prior position asserting that Schade are unsecured creditors whose class

voted to accept the plan and therefore, this Court should not hesitate to approve a Plan that violates

1129(a)(3), without regard for the Schade’s objections. Such a change in position as to the nature

of the Schade’s claim is disingenuous and such a result would be inequitable, violate the provisions

of the Bankruptcy Code and otherwise fail to satisfy the objectives of the Bankruptcy Code, as set

forth more fully herein.

II.     LEGAL ARGUMENT

        Schade are creditors secured by the Equitable Lien on the Gladwyne Property. Debtor

agrees that Schade are only in the unsecured class to the extent that there is a deficiency in the

amount paid to Schade on their Equitable Lien after the Sale of the Gladwyne Property. See

Debtor’s First Amended Plan. Until there is a deficiency in the amount due to Schade, Schade are

secured creditors, impaired, and do not accept the Plan. Regardless, the Court may decline

confirmation of a plan that does not meet the standard of Section 1129(a)(3). See e.g. In re:

Osborne, 2013 Bankr. LEXIS 2203. This Court has the power to review the good faith sua sponte,

regardless of whether a party has standing, to ensure the plan is consistent with the objectives and

purposes               of             the             Bankruptcy                Code.                           See

In re Egan, 142 B.R. 730, 733, 1992 Bankr. LEXIS 1124, *9 (suggesting that a court my sua




2
   While sale of the Bryn Mawr mansion may not generate any excess funds out of the sale price to pay creditors who
do not have a secured interest in the property, its sale and corresponding requirement that Mr. Walker attain cheaper
living arrangements would make more of the pot he admits is available through his commitment to use it for his own
available to pay creditors.
Case 20-13557-elf        Doc 151      Filed 02/17/21 Entered 02/17/21 16:21:12                 Desc Main
                                      Document     Page 5 of 8



sponte declare a plan in violation of 1129(a)(3) and deny confirmation where the debtor seeks to

continue a lavish lifestyle to the detriment of creditors).

        In the instant case, Debtor’s Plan should not be confirmed because it does not satisfy the

good faith standard required by 11 U.S.C. § 1129(a)(3). Debtor’s contribution of just $159,113.88

to unsecured creditors (whose total claims exceed $2.9 million) is inadequate in light of his current

standard of living and the associated expense, totaling $1,152,000.003 under the Plan. See Debtor’s

Plan at Ex. C.

        The requirement of good faith applies in every case, regardless of the status of the objecting

unsecured creditor and encompasses the totality of the circumstances surrounding confirmation of

a debtor’s Plan of Reorganization. In re Stigliano, Jr., 483 B.R. 303, 305 (Bankr. W.D. Pa. 2012)

One of the circumstances courts consistently consider when conducting a good faith inquiry is a

debtor’s ability to repay creditors. See, e.g., In re Fernandez, 97 B.R. 262, 263 (Bankr. E.D.N.C.

1989) (noting that in individual chapter 11 cases, just as in chapter 13 cases, a debtor’s ability to

pay is certainly a factor the court considers when determining whether a plan has been proposed

in good faith); In re Harman, 141 B.R. 878, 889 (Bankr. E.D. Pa. 1992) (stating “[A] debtor’s

failure to make anything close to the best offer of payment to the creditors violates both 11 U.S.C.

§ 1129(a)(3) and (b)(1).”); Crestar Bank v. Walker (In re Walker), 165 B.R. 994, 1001 (E.D. Va.

1994) (finding that the failure of a debtor to use the full reach of available resources to repay

creditors is evidence of bad faith because such conduct frustrates a primary objective of the

Bankruptcy Code, which is the prompt repayment of creditors); In re Weber, 209 B.R. 793, 798-

99 (Bankr. D. Mass. 1997) (“In order to demonstrate that a debtor has made its best effort to repay


3
  Debtor proposes to spend $16,000 every month on household expenses, with an additional $16,000 placed into
Reserve Household expenses every month. The majority of the household expenses are the result of Debtor’s
insistence on maintaining his Bryn Mawr Residence in where he resides alone without dependents.
Case 20-13557-elf       Doc 151     Filed 02/17/21 Entered 02/17/21 16:21:12               Desc Main
                                    Document     Page 6 of 8



creditors, it is certainly appropriate to examine both the use of the debtor’s resources during the

administration of a Chapter 11 case and the debtor’s projected use of those resources after

confirmation of the debtor’s plan.”); In re Bennett, 2008 Bankr. LEXIS 1354, at *7 (Bankr. E.D.

Va. Apr. 23, 2008) (noting that “even if a plan satisfies the liquidation test, it would not satisfy the

good faith requirement if the debtor had the ability to pay a greater dividend”). The ability to pay

factor is not a mirror image of § 1129(a)(15), which potentially requires the commitment of all

disposable income to an unsecured creditor in applicable cases. Instead, when construing this

element of the good faith requirement of § 1129(a)(3), courts assess whether a debtor can commit

more than proposed under his particular plan, based on his total financial scenario. The ability to

pay factor is viewed through a wide lens, such that the amount of disposable income committed is

but one of many ways to balance the existence of extensive resources with the objective of making

a good faith effort to repay creditors.

       In this case, the Debtor has over $2.9 million in unsecured debt; yet, the Debtor only

proposes to pay $159,113.88 to the unsecured class. Debtor’s proposal to maintain his household

expenses at $32,000 per month (totaling $1,152,000.00 over the course of the three year plan) for

retention of an asset that is excessive in necessity and cost as compared to a proposed distribution

to unsecured creditors of just $159,113.88 over the course of three (3) years is not indicative of

good faith. Debtor’s extremely high income as a financial advisor and access to credit from his

employer that is already protected as an administrative cost only exacerbates the issue. On these

facts along, it is clear that Debtor’s plan to repay creditors is not offered in good faith. Rather, it

is more akin to Debtor tossing the unsecured creditors a bit of spare change on his way to enjoying

time at Merion Cricket Club, where he continues to have a membership that is included in his

monthly expenses.
Case 20-13557-elf      Doc 151     Filed 02/17/21 Entered 02/17/21 16:21:12              Desc Main
                                   Document     Page 7 of 8



       Holding real estate with negative cash flow is undeniably an indicator of bad faith. See

Crestar Bank v. Walker (In re Walker), 165 B.R. 994, 1001 E.D. Va. (finding a lack of good faith

and impermissible use of chapter 11 where the debtors’ plan proposed to liquidate certain

properties at certain minimum sale prices on an open-ended timeline, essentially allowing the

debtors to ride out the real estate market in hopes of avoiding a loss on the liquidation of their

assets). Courts have frequently considered lifestyle choices such as excessive expenditures to be

an important factor in the good faith analysis. If a high-income debtor’s plan provides for the use

of such income “to make heavy mortgage payments on a lavish house, to pay for luxury cars, and

to generally support an extravagant lifestyle, the plan may not meet the confirmation requirements”

of the Section 1129.” In re Fernandez, 97 BR 262,263 (Bankr. E.D. N.C. Mar 9 1989). In fact, a

number of courts have denied confirmation either solely or significantly based on a finding that

extravagant lifestyle choices constituted bad faith. See, e.g., In re Kemp, 134 B.R. 413, 416 (Bankr.

E.D. Cal. 1991) (holding, where debtor had available net income of $180,000 per year but only

proposed to pay $48,000 per year toward a $300,000 judgment debt, that debtor was capable of

making substantially higher payments than those offered in plan); In re Harman, 141 B.R. 878

(Bankr. E.D. Pa. 1992) (stating male debtor had income of at least $400,000 per year, debtors

maintained two homes with mortgage payments totaling $11,000, and although wife stayed home

with children, debtors had significant expenditures on childcare, laundry, and maid service); In re

Weber, 209 B.R. 793 (Bankr. D. Mass. 1997) (opining that debtors maintained two homes

including vacation home with annual expenses of $21,300, traveled extensively, budgeted

$1,012/month for newspapers, recreation and entertainment including a golf club membership, and

budgeted $782/month for professional association meetings/continued education).
Case 20-13557-elf       Doc 151    Filed 02/17/21 Entered 02/17/21 16:21:12             Desc Main
                                   Document     Page 8 of 8



         Reducing the excessive expenditure on an unnecessarily large and luxurious property that

solely benefits Debtor would allow Debtor to make a more meaningful distribution to unsecured

creditors. However, Debtor has expressed a refusal to sell his residence and, upon information

and belief, would be unlikely to cooperate with and make a good faith effort with any sale, even if

so ordered by this Court. As such, Schade urges this Court to refuse to confirm the Plan as

proposed or, alternatively, to confirm the plan but extend the term of Debtor’s Plan to 5 years to

offset the lack of funds Debtor offers to the unsecured creditors in order to maintain his excessive

and luxury lifestyle on the Main Line.

III.     CONCLUSION

         For the foregoing reasons, John and Marilyn Schade respectfully request that this

Bankruptcy Court enter an Order denying confirmation of the Plan or, alternatively, confirming

the Plan under the condition the Plan term will be for a period of five (5) years rather than three

(3) years.

                                              Respectfully submitted,

                                              OFFIT KURMAN, P.A.

                                         By: /s/ Karin Corbett
                                             Joshua C. Quinter, Esquire
                                             Karin Corbett, Esquire
                                             401 Plymouth Road, Suite 100
                                             Plymouth Meeting, PA 19462
                                             Tel: (484) 531-1702
                                             Fax: (484) 531-1735
                                             Email: kcorbett@offitkurman.com

                                              Attorney for Creditors,
                                              John and Marilyn Schade
Dated: February 17, 2021


4851-0469-1165, v. 1
